Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on August 15, 2022 is acknowledged. Claims 9-20 are withdrawn as being directed to a non-elected group. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 and July 8, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160190974 by Dickey et al (hereinafter Dickey).

Regarding Claim 1, Dickey discloses a solar canopy system comprising rectilinear support structures located above the ground (Fig. 1 teaching the claimed “a plurality of elevated rectilinear solar energy structures covering an area”) each structure having a “long side” and a “short side” (Fig. 1 teaching the claimed “wherein each of the solar energy structures of the plurality of elevated rectilinear solar energy structures has a long side and a short side”) such that the long sides are generally parallel (Fig. 1 teaching the claimed “the plurality of elevated rectilinear solar energy structures grouped together, oriented and aligned such that the long side of each of the solar energy structures are generally parallel”) and each structure includes a plurality of solar panels mounted thereon (10 Fig. 1 teaching the claimed “and at least one of the plurality of elevated rectilinear solar energy structures has a plurality of solar panels attached in a fixed manner forming a solar energy collection canopy”). 

Regarding Claim 2, Dickey discloses the structures are solar canopies for parking vehicles thereunder (11 Fig. 1 teaching the claimed “wherein a height of at least one of the plurality of elevated rectilinear solar energy structures is sufficiently high above the area to allow service vehicles to travel under the solar energy collection canopy”). The panels would be capable of service from underneath (Fig. 1 teaching the claimed “and wherein the plurality of solar panels making up a solar canopy are serviceable from underneath the solar canopy”). 

Regarding Claim 3, Dickey discloses a space between the panels and the ground, thereby necessarily being capable of “use for something other than the collection of solar energy” (Fig. 1 teaching the claimed “wherein a solar canopy is of sufficient height above the area to allow the area below to be used for something other than collection of solar energy”). 

Regarding Claim 4, Dickey discloses minimal spacing between the structures (Fig. 1 teaching the claimed “wherein a separation between the long side of at least one of the plurality of elevated rectilinear solar energy structures and a long side of at least one adjacent solar collection structure is minimized in order to maximize an amount of sunshine available to be converted into solar energy”). 

Regarding Claim 5, Dickey discloses in at least one embodiment, a T-shaped frame which is horizontal to the ground wherein the panels are fixed at 0 degrees relative to the horizontal support structure (Fig. 8 teaching the claimed “wherein at least one solar canopy structure of the plurality of elevated rectilinear solar energy structures is horizontal, wherein at least one of the plurality of solar panels comprising the solar energy collection canopy is individually mounted and tilted between 0° and 15° relative to the at least one solar canopy structure”). 

Regarding Claim 6, Dickey discloses in at least one embodiment the support structures are cantilever frames so as to allow for tilt rotation about an axis (Fig. 3 teaching the claimed “wherein at least one solar canopy structure of the plurality of elevated rectilinear solar energy structures is tilted”). The claimed “to follow an angle of a surface of the area which the solar canopy structures cover in order to maintain a relatively uniform height of the solar energy collection canopy over the area” is functional language which does not further limit the structure of the solar energy system. Functional language is given limited patentable weight only as it imparts resulting structure on a product claim, as is the instant claim set. As such, because Dickey discloses a system with tilt ability, it necessarily discloses any structural requirement set forth by the functional language contained in Claim 6. See MPEP 2114. 

Regarding Claim 7, Dickey discloses the solar panels are mounted to the support structures “as a group” and are at 0 degrees relative to the horizontal placement of the structures (Fig. 8 teaching the claimed “wherein at least one of the plurality of solar panels comprising the solar energy collection canopy is mounted as a group and the plurality of solar panels are tilted between 0° and 30° relative to the horizontal”). 

Regarding Claim 8, the limitations therein are purely functional, expressly set forth by the use of “an additional purpose” which provides no structural limitations to the claimed system. Functional language is given limited patentable weight as to pertains to the resulting structure of a product claim, as is the present claim set. Here, Dickey expressly discloses a solar collection system wherein energy is extracted and collected in an electrical collection unit ([0017]). As such, it is necessarily capable of “additional purposes” and includes all necessary structural features to satisfy the functional use language of the claims, anticipating the claimed “wherein the plurality of elevated rectilinear solar energy structures holding up the solar energy system has an additional purpose, including at least one of supporting pipes for transporting water, supporting grow lights, supporting lighting for working after dark or for security, supporting fixed or movable fencing, supporting signs, supporting portions of a shelter, supporting a greenhouse, supporting non-solar renewable energy generators, or supporting electrical equipment”. See MPEP 2114. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure all of which would constitute a 102(a)(1) rejection over the claims at present: US 20200115917, US 20200067449, US 201840254736, US 20180248508, US 20180041159, US 20160233818, US 20130118099, US 20120167960, US 20120103391, US 20120016815, and US 20100108113. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721